Citation Nr: 0531801	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  03-21 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for cardiovascular disease.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1953 to February 1957.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2003 rating decision by the Hartford, Connecticut Regional 
Office (RO) of the Department of Veterans Affairs (VA).  (The 
veteran's claims file is currently in the jurisdiction of the 
Newark, New Jersey, RO.)  In March 2004, the veteran 
testified at a Travel Board hearing before the undersigned; a 
transcript of that hearing is of record.  In August 2004, the 
Board remanded the claim for further development.  


FINDINGS OF FACT

Cardiovascular disease was not manifested in service or in 
the first postservice year, and is not shown to be related to 
the veteran's service or the heart murmur noted therein.


CONCLUSION OF LAW

Service connection for cardiovascular disease is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The veteran was provided notice of the provisions of VCAA in 
January 2003 correspondence (prior to the rating decision 
appealed), in August 2004 correspondence, and in a July 2005 
supplemental statement of the case (SSOC).  He was notified 
(in January 2003 correspondence, in the March 2003 decision, 
in a July 2003 statement of the case (SOC), in August 2004 
correspondence, and in the SSOC) of everything required, and 
has had ample opportunity to respond or supplement the 
record.  

The January 2003 and August 2004 correspondence and the SSOC 
advised the veteran of the allocation of responsibility of 
the parties to identify and obtain additional evidence in 
order to substantiate his claim.  The March 2003 rating 
decision, the SOC, and the SSOC informed him of what the 
evidence showed and why the claim was denied.  He was advised 
by January 2003 and August 2004 correspondence and the SSOC 
that VA would make reasonable efforts to help him get 
pertinent evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The January 2003 and August 2004 correspondence, as 
well as the SSOC advised him of what the evidence must show 
to establish entitlement to service connection (for a 
cardiovascular disease), and those documents advised him of 
what information or evidence VA needed from him.  The August 
2004 correspondence, specifically asked him to complete and 
sign releases for each non-VA doctor or healthcare facility 
that treated him for the disorder since his discharge from 
service, or to submit the records himself.  The SSOC 
expressly advised him to "provide any evidence in the 
claimant's possession that pertains to the claim."  
Everything submitted to date has been accepted for the record 
and considered

Regarding VA's duty to assist, the veteran's claims file was 
apparently lost or destroyed, and has been rebuilt.  His 
available service medical records (SMRs) include only his 
entrance and separation examination reports.  In response to 
a request for the veteran's SMRs in July 2002, the National 
Personnel Records Center (NPRC) stated that the records were 
in the custody of VA.  A note attached to that letter 
indicated that the veteran's claims file has been rebuilt.  
The Board recognizes that in such circumstances there is a 
heightened duty to assist, including for records of medical 
treatment in service via alternate source documentation.  
However, such development is not indicated here (and would be 
pointless) because the veteran has not alleged any 
complaints, treatment, or diagnoses of a heart disorder 
during service other than the finding on his separation 
examination.  The record includes the available SMRs, VA 
treatment records, and VA examination reports.  After the 
veteran identified outstanding treatment records at a 
hearing, such records were obtained.  VA has obtained medical 
advisory opinions.  VA's notice and assistance duties are 
met.  The veteran is not prejudiced by the Board's review of 
the matter on the merits.  See Conway v. Principi,  6 Vet. 
App. 226 (1994).  

II.  Factual Background

Available SMRs include a February 1953 entrance examination 
that is negative for any cardiovascular defects.  On January 
1957 service separation examination, a grade I pulmonic 
systolic murmur was noted; the heart was otherwise normal.  

A January 1958 record from a United States Air Force 
dispensary reflects that the veteran planned to reenlist but 
had been told that he cannot if an organic murmur was 
present.  He denied any cardiac symptoms.  Physical 
examination revealed sinus arrhythmia and a pulmonic systolic 
murmur in supine position, standing, and with exercise.  The 
impression was organic pulmonic murmur.  The examiner 
indicated that the veteran should be evaluated by VA for the 
etiology of the murmur, and that if it was felt that the 
murmur was functional in nature, he should be allowed to 
reenlist.  The record does not reflect any follow-up to this 
evaluation.

Treatment records from the New York VA Medical Center reveal 
that the veteran underwent a coronary bypass in June 2002.  
The records show that he had a history of hypertension, 
performed positive on a stress test, and had an angiogram 
that revealed left main artery stenosis.

On February 2003 VA examination, the examiner noted the heart 
murmur found on the veteran's service discharge physical and 
his current post triple bypass arteriosclerotic heart 
disease.  The examiner opined, "the veteran's current 
arteriosclerotic heart disease is not likely caused by his 
grade I pulmonic systolic murmur in service."  

In June 2003, the veteran's records were sent to a VA heart 
specialist for review and an advisory opinion.  The reviewer 
noted:  That the veteran had a grade I pulmonary systolic 
murmur reported on his discharge physical exam from the 
service; the heart (at that time) was said to be otherwise 
normal; the veteran has exhibited severe coronary artery 
disease with a high grade left main coronary artery lesion on 
catheterization in 2002; he is now status post coronary 
bypass grafting; he is not experiencing pain at the present 
time; and he has hypertension and lipid disorder.   The 
physician opined, "the [veteran's] present-day heart disease 
is not related to his military service."   He explained that 
the veteran had multiple medical problems including 
hypertension and lipid disorder, a smoking history and a 
family history positive for coronary artery disease, and that 
all these factors were significant risk factors for the 
development of coronary artery disease.    

At his March 2004 Travel Board hearing, the veteran claimed 
that his current heart disease is related to the heart murmur 
noted on his service separation examination.  

In response to the August 2004 Board remand, April 1997 to 
March 2005 treatment records from East Orange VA Medical 
Center, including the Brick Community Outpatient Clinic were 
obtained.  The records show periodic treatment and follow up 
care for status post coronary artery bypass graft, 
hypertension, and right and left carotid stenosis.  One of 
the earliest medical records is an April 1997 chest x-ray 
report noting that the heart appeared normal in size.  By 
1999, hypertension was diagnosed, and by 2001 right carotid 
artery stenosis was diagnosed.  By 2002, the veteran was 
transferred to the New York VAMC for treatment of critical 
left main stenosis.  He subsequently took part in a cardiac 
rehabilitation program at the Brick Clinic.  On at least one 
occasion (in March 2004), he sought a cardiac evaluation and 
mentioned being denied re-enlistment due to a heart murmur.    

III.  Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation in line of 
duty of a preexisting injury or disease.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303.  Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  

Certain chronic diseases (including cardiovascular disease) 
may be service connected on a presumptive basis if they are 
manifested to a compensable degree during a specified 
postservice period (1 year for cardiovascular disease).  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. § 3.307, 3.309.  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

There are three threshold requirements that must be met in 
order to establish service connection for a claimed 
disability.  First, there must be competent evidence (a 
medical diagnosis) of current disability.  This requirement 
is met; severe coronary artery disease, status post coronary 
artery bypass grafting, hypertension and a lipid disorder are 
diagnosed.    

The further two requirements to be satisfied are: evidence of 
disease or injury in service and competent evidence of a 
nexus between the current disability and the disease or 
injury in service.  A grade I pulmonic systolic murmur was 
noted on January 1957 service separation examination.  So 
there is (potentially at least) a possible sign of cardiac 
abnormality (disease) in service.  The heart was otherwise 
normal.  The murmur of itself is a clinical finding.  With no 
diagnosis of underlying cardiovascular disability, service 
connection for cardiovascular disease on the basis that such 
became manifest in service and persisted is not warranted.  

Regarding the January 1958 record from a  USAF dispensary, 
such record, likewise, does not reflect a diagnosis of 
cardiovascular disease.  It suggests further evaluation (and 
that if the veteran's murmur was found to be functional in 
nature, he should be allowed to reenlist).  Consequently, 
that record, also does not show, as the veteran alleges, that 
he had service disqualifying cardiovascular disease in 
service.     

There are no documented complaints, treatment, or diagnosis 
of cardiovascular disease in any medical records soon after 
service.  The first medical record reflecting a diagnosis of 
cardiovascular disease is dated in 1999.  Consequently, 
presumptive service connection for cardiovascular disease as 
a chronic disease under 38 U.S.C.A. § 1112, 38 C.F.R. 
§§ 3.307, 3.309 is also not warranted.  

To establish service connection in such circumstances there 
must be competent (medical) evidence which relates the 
disability for which service connection is sought (here, 
cardiovascular disease) to service.  There is no such 
competent (medical) evidence in the instant case.  None of 
the treatment records identified by the veteran and secured 
on remand contain a medical opinion relating his 
cardiovascular disease to his heart murmur in service (and 
none identifies the murmur as a sign of cardiovascular 
disease present in service).  In fact, in February 2003 a VA 
physician opined, "the veteran's current arteriosclerotic 
heart disease is not likely caused by his grade I pulmonic 
systolic murmur in service"; and in June 2003, a VA heart 
specialist opined that the veteran's current heart disease 
was not related to his military service.  The VA heart 
specialist noted that the veteran had many nonservice-related 
risk factors for coronary artery disease.  

Furthermore, the lengthy period of time between service and 
the first postservice medical evidence of a cardiovascular 
disease (more than 42 years) is, of itself, a factor weighing 
against a finding of service connection.  See Maxson v. West, 
12 Vet. App. 453, 449 (1999).  Because the veteran is a 
layperson, he is not competent to establish by his own 
opinion that any current cardiovascular disease is related to 
service (and specifically to a murmur noted therein, as he 
alleges).  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The preponderance of the evidence is against the veteran's 
claim.  Hence, it must be denied.  


ORDER

Service connection for cardiovascular disease is denied.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


